Citation Nr: 0938702	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-44 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1975 and from January 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In December 2008, the Board remanded this matter to the RO 
for proper VCAA notification and further development.  After 
completing the requested actions to the extent possible, the 
RO continued the denial of the claim (as reflected in the 
July 2009 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDING OF FACT

The evidence of record does not show combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that VCAA letters dated in a June 2003 and January 2009 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specifically, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the Veteran service connection claim for 
PTSD.  See Dingess, 19 Vet. App. at 484.  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  In accordance with 38 C.F.R. § 3.304(f)(3) 
(2008), the January 2009 letter notified the Veteran that 
evidence from other sources could help prove his claimed in-
service assault stressor and provided examples of alternative 
sources.  The January 2009 letter also informed the Veteran 
of how VA determines the disability rating and effective date 
should his claim be granted.  

The June 2003 letter was sent to the Veteran prior to the 
March 2004 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini, 18 Vet. App. at 120.  The January 2009 VCAA 
notice which notified the Veteran of additional sources of 
evidence for in-service personal assault stressors, 
disability ratings and effective dates, was sent after the 
initial adjudication of the Veteran's claim.  Nevertheless, 
the Board finds that this error was not prejudicial to the 
Veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in July 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  
Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of his claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service personnel records and 
service records pertaining to the Veteran's incarceration are 
associated with the claims folder, as well as all relevant 
and available VA and non-VA treatment records.

Unfortunately, the record indicates that the Veteran's 
service treatment records are unavailable.  The RO attempted 
to obtain the Veteran's service treatment records; however, 
the RO was notified in June 2003 that the Veteran's service 
treatment records were not located at the National Personnel 
Records Center (NPRC).  The RO also sent a request for copies 
of any of the Veteran's service treatment records to the U.S. 
Marine Corps Headquarters in Quantico, Virginia.  In August 
2003 the RO sent another request for the Veteran's service 
treatment records to NPRC, but received another negative 
response.  In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to her claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  A review of the 
claims folder reveals that VA has fulfilled its heightened 
duty to assist the Veteran.

The RO informed the Veteran in an October 2003 letter that 
they were having difficulties locating his service treatment 
records.  The RO stated that they had contacted the records 
management center in St. Louis, Missouri and the Headquarters 
of the U.S. Marine Corps in Quantico, Virginia with negative 
responses from both.  The RO requested that the Veteran 
submit any service treatment records that he may have in his 
possession.  The RO informed the Veteran that the following 
types of evidence would assist in support his claims: 
statements from military medical personnel, buddy statements 
from those persons who knew the Veteran during military 
service, state or local accident and police reports, 
employment physical examinations, medical evidence of 
treatment since military service, letters written during 
service, photographs taken during service, pharmacy 
prescriptions and insurance examination reports.  See Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a 
veteran's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The Veteran replied to the letter in 
November 2003 noting that he had submitted copies verifying 
his imprisonment in a Japanese prison and he did not have any 
copies of his service treatment records.  The RO sent another 
letter to the Veteran in March 2004 informing him that they 
had exhausted all efforts in trying to locate his service 
treatment records and they again requested the Veteran submit 
any service medical records that he may have in his 
possession.

The Board acknowledges that the Veteran was not provided with 
a VA examination in conjunction with his claim; however, the 
evidence of record does not warrant an examination because 
there is sufficient competent medical evidence to decide his 
claim.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In the present case, there is nothing in the record, 
other than the Veteran's own lay statements, which 
corroborates his accounts of an in-service personal assault.  
There is no evidence in the record that supports the 
Veteran's claims that he was sexually and/or physically 
abused while incarcerated during service.  Absent any 
indication that the appellant has been diagnosed with PTSD 
due to a verified in-service stressor or any competent and 
credible evidence of a reported in-service stressor, VA is 
not required to provide him with a VA examination in 
conjunction with his PTSD claim.  Furthermore, the record 
already contains a competent medical opinion that the 
Veteran's PTSD is related to the Veteran's claimed in-service 
stressor of personal assault in a Japanese prison.  Thus, the 
Board finds that a VA examination and opinion is not 
necessary in order to fairly decide the Veteran's claim.  
Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
he has not identified further relevant available evidence not 
already of record.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Merits of the Claim for Service Connection

The Veteran filed a claim in March 2003 for PTSD, panic 
disorder and agoraphobia due his imprisonment in a Japanese 
civilian prison for approximately 10 months during his 
military service.  Specifically the Veteran contends that he 
experienced sexual, physical and mental abuse while he was in 
prison during military service.  See August 2004 VA treatment 
record.  The RO denied the Veteran's claim for a mental 
disorder.  The Veteran appealed the denial of his PTSD claim.

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.340(f) (2008).  Where the claimed stressor is not related 
to combat, "credible supporting evidence" is required and 
"the appellant's testimony, by itself, cannot as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence need not be found in an 
appellant's service records, but may be obtained from 
alternative sources of evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

As noted above, in order for the Veteran to be entitled to 
service connection for PTSD, the medical evidence must show a 
diagnosis of PTSD linked to an in-service stressor.   An 
August 2005 VA psychiatric report provides a diagnosis of 
PTSD related to prison trauma.  The record documents that the 
Veteran reported the specific trauma of being imprisoned in 
Japan for two years and being raped and beaten repeatedly by 
Japanese guards.  Furthermore, the Veteran submitted a letter 
from a private physician at the Mental Hygiene Clinic in 
Nashville, Tennessee, which revealed that the Veteran was 
receiving treatment for PTSD as a result of his experiences 
in a Japanese prison during the period of 1977 to 1980.  
Accordingly, the Board finds that evidence shows a diagnosis 
of PTSD linked to the Veteran's claimed in-service stressors 
and therefore, two of the three elements for establishing 
service connection for PTSD have been satisfied. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Service-connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(d).

At the outset, the Board finds that the Veteran did not 
engage in combat with the enemy during active service.  The 
term "combat" is defined to mean "a fight, encounter, or 
contest between individuals or groups" and "actual fighting 
engagement of military forces."  VAOPGCPREC 12-99 (Oct. 
1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 (1981).  
The phrase "engaged in combat with the enemy" requires that 
the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  In this case, the Veteran's 
duties as verified by available service personnel records 
have not been recognized as combat-related.  In this regard, 
the Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was aviation maintenance man.  
There is no indication that he was assigned to or 
participated in combat duties and the Veteran's service 
records do not show that he received any awards or 
decorations indicative of combat service, such as a Bronze 
Star with V Device or a Purple Heart.  The Board also finds 
it significant that his DD Form 214 shows that the Veteran's 
period of service was between June 1975 and March 1980, which 
was not during a recognized period of war.  Furthermore, the 
Veteran has not specifically maintained that he engaged in 
combat and his alleged stressors are not related to combat.  
As such, the Board finds that the Veteran is not shown to 
have engaged in combat with the enemy.  

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  The Board recognizes that the 
present case, which involves allegations of personal assault 
(the alleged sexual and physical assault of the Veteran while 
incarcerated in a Japanese prison), falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events about which 
the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  In Patton v. West, 12 Vet. App. 272, 
278 (1999), the Court pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA Adjudication Manual M21-1 
(hereinafter "M21-1"), Part III, para. 5.14c (February 20, 
1996), and former M21-1, Part III, para. 7.46(c)(2) (October 
11, 1995).  In personal assault cases, more particularized 
requirements are established regarding the development of 
"alternative sources" of information, as service records 
"may be devoid of evidence because many victims of personal 
assault, especially sexual assault and domestic violence, do 
not file official reports either with military or civilian 
authorities."  M21-1, Part III, para. 5.14c(5).

The M21-1 identifies alternative sources for developing 
evidence of personal assault, such as private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include (but are not limited to): visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that a military 
occupational series or duty assignment be changed without 
other justification; lay statements indicating increased use 
or abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under-eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; or breakup of a primary relationship.  M21-1, Part 
III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that 
"[r]ating boards may rely on the preponderance of evidence 
to support their conclusions even if the record does not 
contain direct contemporary evidence.  In personal assault 
claims, secondary evidence which documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician."  This 
approach has been codified at 38 C.F.R. § 3.304(f)(3) (2008).  
See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 
11 Vet. App. 393 (1998).

The Board has reviewed the evidence of record, including the 
Veteran's lay statements and testimony regarding the alleged 
abuse.  The Veteran's service records show that the Veteran 
was charged with violation of the Japanese Cannabis Control 
Laws for possession of 55.97 grams of marijuana and sentenced 
to imprisonment at a forced labor camp for 10 months.  
Nonetheless, the Board finds that the evidence does not 
support a finding that the Veteran was sexually, physically 
or mentally abused while incarcerated in a Japanese civilian 
prison.  There is no contemporaneous evidence of record that 
indicates the Veteran was sexually, physically or mentally 
abused while he was in a Japanese prison.  Unfortunately, the 
Veteran's service treatment records are unavailable, and 
therefore, the record does not contain any medical evidence 
of complaints, treatment or diagnosis of any physical or 
sexual trauma.  The RO sent a letter to the Veteran in May 
2009 requesting him to complete and return the enclosed 
Authorization and Consent to Release Information Form for 
each Japanese prison in which the Veteran was incarcerated 
during service.  The Veteran did not submit the consent forms 
for the RO to obtain the Veteran's information from the 
Japanese prisons.  Thus, there are no prison records in the 
file that may support the Veteran's contentions.

The Board also observes that the record does not contain any 
lay statements from confidants, such as family or friends, 
revealing that the Veteran confided to them about a personal 
assault in service around the time of the claimed stressors.  
In addition, the Veteran did not provide any letters or 
personal journals he wrote during service that may have 
stated or indicated that he was sexually and/or physically 
abused during service.  

Furthermore, the Veteran has not alleged and the record does 
not show evidence of behavioral changes after the alleged 
personal assaults in a Japanese prison.  The Board notes that 
that the Veteran has suffered from panic attacks, alcohol and 
drug abuse after military service.  However, the Board 
emphasizes that the Veteran was in a Japanese prison because 
he was convicted of possession of marijuana.  Furthermore, a 
May 2003 VA treatment record reveals that the Veteran 
reported he used drugs including marijuana, opium, heroin, 
amphetamines and LSD prior to military service.  He also 
noted that he began drinking heavily at the age of 18, 
drinking approximately one and a half cases of beer and a 
fifth of liquor per day.  The record documents that he drank 
like this until he was in a Japanese prison, which was his 
longest period of sobriety.  Thus, the evidence shows that 
the Veteran had problems with drug and alcohol abuse prior to 
the in-service incarceration and the Board finds that any 
drug and alcohol abuse after incarceration in the Japanese 
prison is not evidence of behavioral changes, which might 
corroborate his account of an in-service personal assault.  
The Board also notes that a private psychiatric letter dated 
in October 2002 shows that the Veteran has had severe panic 
attacks with agoraphobia, which was related to multiple 
present stressors in his life including the death of family 
members.  A May 2003 VA treatment record shows that the 
Veteran reported that he began to have symptoms of 
depression, anxiety and panic attacks approximately three 
years prior to that treatment.  Thus, the evidence indicates 
that the Veteran's panic attacks are not related to the 
alleged incidents during service.  Based on the foregoing, 
the Board finds that the record does not contain any 
supporting evidence of the Veteran's claims of sexual, 
physical and/or mental abuse while incarcerated in a Japanese 
civilian prison during service.  

The only evidence indicating that the Veteran experienced the 
in-service stressors is his own testimony.  However, as noted 
above, the Veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), and Dizoglio, 9 Vet. App. at 
166.  The record must contain service records or other 
supporting evidence, which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Id.  Although it is plausible that the 
Veteran experienced what he reported, there is no 
verification from personnel records, lay statements from 
service members, or other corroborating evidence in the 
record to support the Veteran's contention that any of the 
claimed events occurred.  Thus, because none of the Veteran's 
previous diagnoses of PTSD were based upon a verified in-
service stressor, the claim for service connection for PTSD 
must be denied.  

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim of entitlement to 
service connection for PTSD.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  Accordingly, 
service connection for PTSD is not warranted.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


